Citation Nr: 1316596	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of infectious hepatitis and jaundice.

2.  Entitlement to service connection for residuals of infectious hepatitis and jaundice.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from November 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen his claim for service connection for residuals of infectious hepatitis and jaundice.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claims on appeal.

The Board notes that the Veteran had been scheduled for a hearing at the RO in July 2008; he failed to appear for this hearing and requested that it be rescheduled due to illness.  Accordingly, the RO rescheduled the hearing for October 2008 but the Veteran failed to appear for this hearing without explanation.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.702(f) (2012).

In January 2011, the Board remanded the instant claim to the Appeals Management Center (AMC) for further development.

In March 2013, subsequent to the issuance of the January 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence pertinent to the claim on appeal.  The Veteran waived RO consideration of this evidence in an accompanying statement.   See 38 C.F.R. § 20.1304 (2012). 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of infectious hepatitis and jaundice is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to service connection for residuals of infectious hepatitis and jaundice is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 1990 rating decision denied the Veteran's claim of entitlement to service connection for residuals of infectious hepatitis and jaundice.

2.  The evidence submitted since January 1990 relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of infectious hepatitis and jaundice as it suggests that the Veteran has been currently diagnosed with a residual of infectious hepatitis.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied the Veteran's claim of entitlement to service connection for residuals of infectious hepatitis and jaundice is final.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.104, 3.159, 3.326, 20.302, 20.1103 (2012).

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of infectious hepatitis and jaundice.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105(c) (West 2002); 38 C.F.R   §§ 3.102, 3.104, 3.159, 3.326, 20.302, 20.1103 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  With respect to the Veteran's application to reopen his previously denied service connection claim for residuals of infectious hepatitis and jaundice, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claim for service connection for residuals of infectious hepatitis and jaundice.  He specifically contends that he has submitted evidence from his private treating physician which demonstrates that he experiences current residuals of infectious hepatitis and jaundice that is related to active service, entitling him to reopen the previously denied claim. 

The Veteran's claim of entitlement to service connection for residuals of infectious hepatitis and jaundice was previously denied in a final January 1990 rating decision as the evidence did not establish that there were current residuals of the disorder.  As such, service connection could not be granted.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of the January 1990 rating decision and it became final.

The claim of service connection for residuals of infectious hepatitis and jaundice may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In December 2005, the Veteran submitted a request to reopen his previously denied claim of entitlement to service connection for residuals of infectious hepatitis and jaundice.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

With respect to the Veteran's application to reopen his claim of service connection for residuals of infectious hepatitis and jaundice, the newly received evidence includes several lay statements, various private treatment records, internet articles about hepatitis, additional service treatment records and a March 2012 opinion from Dr. K. N.  The March 2012 opinion indicated that the Veteran's service treatment records documenting treatment for hepatitis and this in-service hepatitis "probably produced" his cirrhosis as he avoided alcohol, suggesting that the Veteran has a current residual of hepatitis.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 1990 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of infectious hepatitis and jaundice and raises a reasonable possibility of substantiating it.  In addition, as the Veteran's claim is being reopened on the merits, the Board need address the applicability of 38 C.F.R. § 3.156(c), which allows for the reconsideration of a claim when additional relevant service department records are received after het issuance of a final decision.  As new and material evidence has been received, the Board finds that the previously denied claim of service connection for residuals of infectious hepatitis and jaundice is reopened. 


ORDER

As new and material evidence has been received, the previously denied claim of service connection for residuals of infectious hepatitis and jaundice is reopened; to this extent only, the appeal is granted.


REMAND

The Board is cognizant of the fact that the Veteran's case has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these claim again unless it was essential for a full and fair adjudication of his claim.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

The Veteran has alleged that he currently suffers from residuals of his in-service hepatitis.  Service treatment records document treatment for infectious hepatitis with jaundice beginning in January 1961.  A March 2012 letter from Dr. K. N. indicated that the Veteran's service treatment records documenting treatment for hepatitis and this in-service hepatitis "probably produced" the Veteran's cirrhosis as he avoided alcohol, suggesting that the Veteran has a current residual of hepatitis; this opinion is speculative and was not stated to the degree of certainty required to substantiate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In light of the foregoing evidence, a VA examination should be obtained upon remand to determine the nature and etiology of the claimed residuals of infectious hepatitis and jaundice.  See McLendon, supra; 38 U.S.C.A.                   § 5103A(d); and 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of infectious hepatitis and jaundice since his service separation.  Obtain all VA treatment records which have not been obtained already. Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Following the completion of the above development and the receipt of any additional records, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed residuals of infectious hepatitis and jaundice.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed residuals of infectious hepatitis and jaundice?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since December 2005.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed residuals of infectious hepatitis and jaundice, had its onset during the Veteran's period of active duty service, including from November 1960 to September 1963; or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the Veteran's documented in-service infectious hepatitis beginning in January 1961 and the March 2012 opinion from Dr. K. N.

(c) If cirrhosis of the liver is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., September 1964)?  Comment on whether any diagnosed cirrhosis was caused by or is aggravated beyond the natural progress of the disability by any diagnosed residuals of infectious hepatitis and jaundice.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


